DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
This non-final office action is in response to the amendment and RCE filed 14 April 2021.
Claims 20-39 are pending. Claims 38-39 are newly added. Claims 20, 26, and 32 are independent claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Specifically, the word “essential” can be used as an adjective and is defined as “relating to, or constituting;” or “of the utmost importance.” Similarly, the word “essential” can be used as a noun and is defined as “something basic” or “necessary.” While the usage of the word essential within the claim appears to be used as an adjective, it is unclear whether the term should be interpreted as “consisting of items relating to one or more revisions…” or interpreted as “consisting of items of the utmost importance to one or more revisions” consistent with this interpretation. For this reason, the interpretation of the claim is indefinite.
For the purpose of examination, the examiner will interpret the claim as though it reads, “receive, via the user application, a second electronic document consisting of one or more revision to text of the original version of the first electronic document.”
Claims 21-24, 27-30, and 33-39 are rejected based upon their dependence upon a rejected base claim.
With respect to claims 20, 25-26, 31-32, and 37 recite the term “consisting essentially of…” The term renders the claim indefinite.  The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Specifically, the examiner cannot determine whether “consisting essentially of…” is intended to be open or closed language. While In re Herz 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976) (MPEP 2111.03) indicates that “’consisting essentially of’ limits the scope of the claim to the specified materials or steps ‘and those that do not materially affect the basic and novel characteristic(s)’ of the claimed invention.”
It is unclear what the applicant regards as materials or steps “that do not materially affect the basic and novel characteristic(s)’ of the claimed invention.” Further, based upon the applicant’s response, the applicant appears to regard the claim language as limiting “the original text” from being included within the second document. It is unclear to the examiner the scope of contents which the applicant may regard as those that do materially affect the basic and novel characteristics of the claimed invention and those contents which do not materially affect the basic and novel characteristics of the claimed invention. For these reasons, the claim is indefinite.
Claims 21-24, 27-30, and 33-39 are rejected based upon their dependence upon a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 20-21, 24-28, 30-34, and 36-37 remain rejected and claims 38-39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hadfield et al. (US 2003/0112273, filed 30 April 2002, hereafter Hadfield) and further in view of MacKenzie et al. (Comparing and Merging Files, September 1993, hereafter MacKenzie).
As per independent claim 20, Hadfield discloses a system for managing revisions to an electronic document, the system comprising:
a processor (Figure 1)
a memory coupled to the processor, the memory including instructions that, when executed by the processor (Figure 1), cause the processor to:
	provide a user application to a reviewer of the first electronic document (Figure 1, item 132; paragraphs 0054-0056)
	receiving an original version of the first electronic document (paragraphs 0006-0007)
	receive, via the user interface, a second electronic document consisting of one or more revisions to text of the original version of the first electronic document (paragraph 0007: Here, a replica document is created for allowing user edits)
	integrate the one or more revisions contained in the second version of the electronic document within the text of the original version of the first electronic document (Figure 5; paragraphs 0054-0056)
	display, simultaneously to the reviewer, the redline differences between the original version of the first electronic document and the second electronic document (paragraphs 0054-0056)
	wherein each redline difference is indexed to the at least one location within the text of the original version of the first electronic document (paragraph 0054-0056)
Hadfield fails to specifically disclose generate an index data linking each of the one or more revisions to at least one location within the text of the original version of the electronic document. However, MacKenzie discloses generate an index data linking each of the one or more revisions to at least one location within the text of the original version of the electronic document (pages 1-3). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to have combined MacKenzie with Hadfield, with a reasonable expectation of success, as it would have allowed for determining and displaying location of edits/revisions. This would have provided the user with the advantage of easily identifying edits/revisions within the documents, thus saving the user time identifying edits/revisions.
As per dependent claim 21, Hadfield and MacKenzie disclose the limitations similar to those in claim 20, and the same rejection is incorporated herein. Hadfield disclose wherein an index of revisions based on the index data is displayed to the reviewer adjacent to a display on the first electronic document (Figure 5).
As per dependent claim 24, Hadfield and MacKenzie disclose the limitations similar to those in claim 20, and the same rejection is incorporated herein. Hadfield discloses wherein the first electronic document is a spreadsheet file, database file, or other type of file different than a word-processing or HTML file (paragraph 0135).
As per dependent claim 25, Hadfield and MacKenzie disclose the limitations similar to those in claim 20, and the same rejection is incorporated herein. Hadfield discloses wherein the processor is further configured to:
receive, via the user application, a third electronic document consisting of a second set of one or more revisions to the text of the original version of the first electronic document (paragraphs 0006-0007)
generate index data linking each revision of the second set of one or more revisions in the third electronic document to at least one location within the text of the original version of the first electronic document (Figure 5)
integrate the second set of one or more revisions contained in the third  electronic document within the text of the original version of the first electronic document (paragraphs 0054-0056)
display, simultaneously to the reviewer, redline differences between the original version of the first electronic document, the second electronic document, and the third electronic document (paragraphs 0054-0056)
With respect to claims 26-27 and 30-31, the applicant discloses the limitations substantially similar to those in claims 20-21 and 24-25, respectively. Claims 26-31 are similarly rejected.
As per dependent claims 28, Hadfield and MacKenzie disclose the limitations similar to those in claim 20, and the same rejection is incorporated herein. Hadfield discloses wherein the electronic document is a word processing filed or an HTML file (paragraphs 0032 and 0135).
With respect to claims 32-34 and 36-37, the applicant discloses the limitations substantially similar to those in claims 20-22 and 24-25, respectively. Claims 32-34 and 36-37 are similarly rejected.
As per dependent claim 38, Hadfield and MacKenzie disclose the limitations similar to those in claim 25, and the same rejection is incorporated herein. Hadfield discloses wherein the processor is further configured to:
receive, via the user application, a fourth electronic document consisting essentially of a set of one or more revisions to the text of the third electronic document (Figure 3; paragraphs 0006-0007 and 0041)
generate index data linking each revision of the set of one or more revisions in the fourth electronic document to at least one location within the text of the third electronic document (Figures 3 and 5; paragraph 0041)
integrate the set of one or more revisions contained in the fourth electronic document within the text of the third electronic document prior to the user application receiving the third electronic document (Figure 3; paragraphs 0041 and 0054-0056)
As per dependent claim 39, Hadfield and MacKenzie disclose the limitations similar to those in claim 38, and the same rejection is incorporated herein. Hadfield discloses wherein the third electronic document is generated by a first user and the fourth electronic document is generated by a second user, the second user is subordinate to the first user (Figure 3: Here, a managing author is superior to a subordinate contributing author).

Claim 22 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hadfield and MacKenzie and further in view of Rickards, III et al. (US 7152220, filed 9 December 2000, hereafter Rickards).
As per dependent claims 22, Hadfield and MacKenzie disclose the limitations similar to those in claim 20, and the same rejection is incorporated herein. Hadfield discloses wherein the electronic document is a word processing filed or an HTML file (paragraphs 0032 and 0135). Hadfield fails to specifically disclose the document is locked so as to prevent editing the first electronic document.
However, Rickards, which is analogous to the claimed invention because it is directed toward a collaborative document editing system, discloses locking a document to prevent editing the first electronic document (column 2, lines 5-25; column 3, lines 1-23). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to have combined Rickards with Hadfield, with a reasonable expectation of success, as it would have enabled a user to lock all or a portion of a document within a collaboration system in order to prevent editing of all or a section of a document. This would have allowed for greater control over who has the permissions to edit and review a document.

Claims 23, 29, and 35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hadfield and MacKenzie and further in view of Cannon et al. (US 6615225, filed 27 April 2000, hereafter Cannon).
As per dependent claim 23, Hadfield and MacKenzie disclose the limitations similar to those in claim 20, and the same rejection is incorporated herein. Hadfield fails to specifically disclose wherein the second electronic document contains only the one or more revisions to the text of the original version of the first electronic document. However, Cannon, which is analogous to the claimed invention because it is directed to identifying differences between multiple versions of a file, discloses the use of a diff file, containing only a set of revisions to the text of the original version of a document (column 2, lines 42-53). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Cannon with Hadfield, with a reasonable expectation of success, as it would have enabled a user to transmit a smaller revision file. This smaller file, containing only changes, would have provided the advantage of conserving network bandwidth and enabled more rapid transmission of data.
With respect to claims 29 and 35, the applicant discloses the limitations substantially similar to those in claims 23. Claims 29 and 35 are similarly rejected.

Response to Arguments
Applicant's arguments with respect to the rejection of claims under 35 USC 112 have been fully considered but they are not persuasive.
The applicant argues that “the phrase “’consisting essentially of’ limits the scope of the claim to the specified materials or steps ‘and those that do not materially affect the basic and novel characteristic(s)’ of the claimed invention.” See also In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976) (page 7).” Further, the applicant states, “the second electronic document consisting essentially of one or more revisions to text of the original version but not the original text itself (page 7; emphasis added).” 
The examiner maintains that the claim itself is silent regarding what is contained within the second electronic document beside that the document consists “essentially of one or more revisions to text of the original version of the first electronic document (claim 20, lines 8-9).” This feature (i.e., “the second electronic document consisting essentially of one or more revisions to text of the original version but not the original text itself”) is not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
While the applicant states, “to the extent the second electronic document contains other information, such as general information found in electronic documents, such as other information is outside the scope of the novel characteristics of the claimed invention and irrelevant for the purpose of the claim (page 7).” This is demonstrably false. The applicant appears to maintain that that the original text itself is restricted from being included within the document, and whether the document contains original content and revisions or simply contains revisions, is itself of patentable weight.
For these reasons, the scope of the term “consisting essentially of…” is indefinite.

Applicant's arguments filed with respect to the rejection of claim 20 under 35 USC 103 have been fully considered but they are not persuasive.
First, it is noted that the applicant’s argument relies upon the rejection of claims under 35 USC 112 (page 8). Specifically, the applicant maintains that the claims preclude the inclusion of “text of the original document.” As discussed above, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
Further, as the examiner has noted, it is unclear what the applicant regards as materials or steps “that do not materially affect the basic and novel characteristic(s)’ of the claimed invention.” Further, based upon the applicant’s response, the applicant appears to regard the claim language as limiting “the original text” from being included within the second document. It is unclear to the examiner the scope of contents which the applicant may regard as those that do materially affect the basic and novel characteristics of the claimed invention and those contents which do not materially affect the basic and novel characteristics of the claimed invention. For these reasons, these arguments are not persuasive.

The applicant’s traversal of the examiner’s use of official notice under MPEP 2144.03, with respect to claims 23, 29, and 35, is acknowledged. 
Responsive to this traversal, the examiner has provided Cannon as support for the prior common knowledge finding (see: MPEP 2144.03(D)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE R STORK whose telephone number is (571)272-4130.  The examiner can normally be reached on 8am - 2pm; 4pm - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571/212-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KYLE R STORK/Primary Examiner, Art Unit 2144